DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The structural components of the claimed invention are not clearly set forth in the claims so that a person of ordinary skill in the art can readily determine what structures are required for the metes and bounds of the claim to be met.  For example, the claims could recite “a housing” having “a central bore” or “a central channel” for the projectile to pass through to provide proper antecedent basis for the claim structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication 2011/0203447 by Dueck et al (Dueck).
Regarding claims 1-4, as best understood in light of the section 112 rejections provided above, discloses [claim 1] a compensating muzzle brake (CMB) with the supersonic gas stream interruption system comprising the body provided with circular elements and comprising interconnected cut-off chambers with nozzles combined by an internal through channel for passing a projectile (bullet) and a gas stream, therein is used in the CMB for functioning a reactive force of gases flowing out of the barrel after the fired projectile, wherein a body is provided in the form of a tubular barrel end nozzle located at the exit section of the barrel; and an internal through channel is separated into circular active zones sited in each cut-off chamber which are located sequentially and aligned with the firearm barrel; at least one side through outlet port is located in the active zone of each cut-off chamber in such a way that, with the CMB installed on the firearm barrel end, the side outlet ports of each chamber are oriented perpendicularly or angularly back to the barrel axle and have the total sectional area "s1" for each chamber at least twice the area "s2" of the barrel channel section; the cut-off chamber is provided with a flat circular element with an outer diameter of not less than 2 calibers having a hole in the center for passing a projectile (bullet) without obstruction which is a part of a volumetric circular element located opposite to the nozzle inlet section or critical cut-off chamber section, and circular active zones "a" produced as a result of climb and subsequent reflection to the flat circular element (for example, a washer) of a gas stream flowing via the nozzle out of central channel "b" to the active zone of each cut-off chamber; a distance 'h1" from each circular element to a critical nozzle cross-section of each cut-off chamber is calculated with reference to pressure difference inside the cut-off chamber and forward of the critical chamber nozzle cross-section (or inlet section) and with reference to outgoing gas density, viscosity and temperature, and said distance is equal to at least a caliber, wherein the circular element is a gas-reflecting plate-shape disk with a hole in the middle provided in its central part with a flat circular element interfaced with a peripheral end of the cut-off chamber by a smooth passage providing for smooth turn-back and reflection of gas sidewards and backwards with reference to the direction of fire to the side through outlet port, wherein a normal shock wave is formed in the circular element, in a climbing supersonic gas stream in the space between the flat circular element and critical nozzle cross-section; [claim 2] wherein the diameter of the central circular element hole is sufficient for passing a projectile without obstruction; [claim 3] wherein the length of each cut-off chamber is at least one caliber; and [claim 4] wherein each circular element is provided as a volumetric item and has in the central part a washer shape smoothly interfaced on the periphery (The reference as best understood appears to disclose the claimed limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641